Citation Nr: 1642597	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for major depression with anxiety, claimed as secondary to bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from July 1961 to July 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

When this case was previously before the Board in April 2015, it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

The Board noted in the April 2015 remand that the Veteran was afforded a VA examination in November 2009 in which the examiner stated that she concurred with the VA opinion provided in October 2006; namely, that given that the Veteran had normal hearing sensitivity at separation and that noise induced hearing loss did not progress once the noise source was removed beyond the normal aging process, it was less likely that the Veteran's hearing loss was service connected; given that the Veteran reported tinnitus beginning in the late 1980's or early 1990's, well after his time in service, it was less likely to be service connected.

The Board remanded this case in April 2015 to obtain clarification from the November 2009 VA examiner as to her opinion and rationale for the opinion.  In response to the Board's remand, the Veteran was afforded a VA examination by the same examiner in September 2015 in which she opined that hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner stated that although the Veteran noted pain in the right ear in service from 1963, this was not mentioned again in progress notes through his separation in 1965.  The examiner stated that although only a whispered voice test was performed at enlistment, the Veteran's hearing at separation was well within the normal range with the exception of a 25 decibels hearing level threshold (still considered normal, but borderline mild) at 2000 Hertz in the left ear; since this was the opposite ear from which he had complaints, and the fact that noise exposure generally affects higher frequencies, it was likely that this did not indicate a change from enlistment.  The examiner stated that in summary, the Veteran had normal hearing at separation, and thus there was no objective evidence of auditory damage from noise exposure in the military.

The Board finds that additional clarification as to the etiology of the Veteran's hearing loss is required.  Namely, service treatment records in 1963 show complaints of both ears popping and loud noises were painful for both ears.  As the VA examiner stated that the Veteran only had pain in his right ear, remand for additional evidentiary development is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Moreover, in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (CAVC) held that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  

Finally, the claim for service connection for major depression with anxiety on a secondary basis is intertwined with the claim for entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, appellate action on the issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a different VA a than the one who provided the November 2009 and September 2015 examinations.  Access to the Veteran's electronic records within Virtual VA and VBMS and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  If, but only if, additional examination is deemed necessary 

All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings reported in detail. 

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his active service, including his reported in-service noise exposure.  

In doing so, the examiner must consider and comment upon the Veteran's service treatment records in 1963 showing popping and pain in both ears, lay statements of noise exposure, as well as the Veteran's audiogram results of record, including the any post-service audiometric results, and the implications of any threshold shifts between the different audiograms. 

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for a hearing loss disability where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.

2.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


